          Case 3:18-cv-01228-JBA Document 21 Filed 01/24/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

CHRISTOPHER E. BROWN,                                  :
an individual,                                         :
                                                       :      CASE NO. 3:18-cv-01228-JBA
               Plaintiff,                              :
                                                       :
vs.                                                    :
                                                       :
DGM-PARTNERS-RYE LLC,                                  :
a New York Limited Liability Company,                  :
                                                       :
               Defendant.                              :
                                                       /

                            STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to dismiss this action with prejudice and, except as otherwise agreed,

each party shall bear its respective fees and costs.

Dated: January 24, 2019

Respectfully Submitted,                                Respectfully Submitted,

By: /s/ Louis I. Mussman                               By: /s/ Martha M. Royston
Louis I. Mussman (ct27484)                             Martha M. Royston (ct29835)
louis@kumussman.com                                    mroyston@murthalaw.com
Ku & Mussman, P.A.                                     Patricia E. Reilly (ct08352)
18501 Pines Boulevard                                  preilly@murthalaw.com
Suite 209-A                                            Murtha Cullina LLP
Pembroke Pines, FL 33029                               265 Church Street, 9th Floor
Tel: (305) 891-1322                                    New Haven, CT 06510
Fax: (305) 891-4512                                    Tel: (203) 772-7700
Attorneys for Plaintiff                                Fax: (203) 772-7723
                                                       Attorneys for Defendant




                                                  1
         Case 3:18-cv-01228-JBA Document 21 Filed 01/24/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of January, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system with a copy electronically delivered

through CM/ECF to the following attorneys of record:

Patricia E. Reilly, Esq.
preilly@murthalaw.com
Martha M. Royston, Esq.
mroyston@murthalaw.com
Murtha Cullina LLP
265 Church Street, 9th Floor
New Haven, CT 06510

                                                  /s/ Louis I. Mussman       .
                                                  Louis I. Mussman, Esq.




                                              2
